DETAILED ACTION
An amendment was received and entered on 7/5/2022.
Claims 1-23 remain pending.
Claims 12-22 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 11 stands withdrawn as being drawn non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2020.
Claims 1-10 and 23 are under consideration. 
In the response filed 7/5/2022, Applicant deleted the species of gene under consideration (Rgs1).  Accordingly the Examiner has selected another species  for consideration, i.e. Fosl2.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al (PLoS ONE 9(11): e112150, 2014, 7 pages).
Wang studied the role of FosL2 in non-small cell lung cancer by inhibiting its expression in cultured mammalian cells by using siRNA directed to FosL2 mRNA and formulated in Lipofectamine 2000. See abstract, and paragraph bridging pages 1 and 2, and Figs. 3A-D and Figs. 4A-D.
The claims as written recite the intended use of decreasing virulence or toxicity of Bacillus anthracis to a host, and require that the amount of the at least one inhibitor is sufficient to decrease virulence or toxicity of the Bacillus anthracis to a host cell.  MPEP 2111.02 indicates that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference.  In this case there is nothing to indicate that the recited intended uses require any structure that would distinguish them over the structures anticipated by Wang. Absent evidence to the contrary, any inhibition of FosL2 is sufficient to decrease the virulence or toxicity of Bacillus Anthracis to a host cell.
Thus Wang anticipates the claims.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered, but they are not persuasive.
Applicant argued that Benoist fails to anticipate claim 1 as amended because nothing in Benoist teaches the reduction of G6pc, Fosl2, Hcar2, Cxcl2, or Cxcl3. This argument is unpersuasive because Wang taught siRNA directed to FosL2. 
Applicant also argues that, as regards claim 23, nothing in Benoist teaches that the amount of the inhibitor is sufficient to decrease the virulence or toxicity of a Bacillus anthracis to a host. To the extent that this argument could be applied to Wang, it is unpersuasive. As discussed in the rejection, and in previous responses to arguments, the composition of the prior art is structurally indistinguishable from the claimed composition. Absent evidence to the contrary, any amount of agent that decreases expression of FosL2 is sufficient to decrease virulence or toxicity of Bacillus anthracis in the host cell.  MPEP 2112.02 indicates that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. The office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989). Therefore the rejection is maintained as proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PLoS ONE 9(11): e112150, 7 pages) as applied to claims 1-4, 7-10 and 23 above, and further in view of Xu et al (US 20060128650, of record).
Wang studied the role of FosL2 in non-small cell lung cancer by inhibiting its expression in cultured mammalian cells by using siRNA directed to FosL2 mRNA and formulated in Lipofectamine 2000. See abstract, and paragraph bridging pages 1 and 2, and Figs. 3A-D and Figs. 4A-D.
Wang did not disclose an R inhibitor comprising a polynucleotide sense
strand and a polynucleotide antisense strand that are connected as a single strand, and
form a duplex region connected at one end by a loop, and was silent as to any chemical modifications of the disclosed siRNA.
The teachings of Xu are directed to RNA interference molecules capable of
discriminating between alleles of a given gene (see abstract). However, Xu also
provides general guidance for the construction and use of siRNAs and shRNAs
 (paragraphs 80-123). Xu taught that Enhanced activity and stability may be obtained through the use of modified nucleotides (paragraphs 130 and 133), for example nucleobase-modified ribonucleotides are preferred modifications (paragraph 140).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to have modified the methods of Wang by using modified shRNAs as taught by
Xu. One of ordinary skill appreciated that siRNAs and shRNAs were functional
alternatives for achieving RNA interference and inhibition of the expression of a desired
gene (see Xu e.g. at paragraph 87), thus it would have been obvious to have substituted
one modality for the other (see MPEP 2141 (lll)(B)). Moreover, Xu indicated that
modifications such as modified nucleobases could be used to improve the performance
and/or stability of shRNAs, thereby providing motivation to use such modifications.
Thus the invention as a whole was prima facie obvious.

Claims 1, 3, 4, 7, 10, and 23 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PLoS ONE 9(11): e112150, 7 pages)in view of Doudna et al (US 20140068797, of record).
This rejection is directed to the originally-elected species of "gene disruption".
Wang studied the role of FosL2 in non-small cell lung cancer by inhibiting its expression in cultured mammalian cells by using siRNA directed to FosL2 mRNA and formulated in Lipofectamine 2000. See abstract, and paragraph bridging pages 1 and 2, and Figs. 3A-D and Figs. 4A-D. Thus Wang taught a composition comprising an siRNA inhibitor of FosL2 gene expression.
Wang did not teach an inhibitor of FosL2 expression that disrupts a FosL2 gene.
Doudna taught that the systematic interrogation of genomes of cells involves targeting genes for expression or repression, that RNA interference was commonly
used for targeting arbitrary genes for regulation, but that RNA interference has
limitations such as significant off-target effects and toxicity (paragraph 5). As an
alternative to RNA interference Doudna taught compositions and methods for genomic
modification using a DNA-targeting RNA that comprises a targeting sequence that,
together with a modifying polypeptide, provides for site-specific modification of a target
DNA. Such modifications include gene disruption e.g. by deletion of sequences within a
target gene. See paragraphs 24, 25, and 259.
It would have been obvious to one of ordinary skill in the art at the time of the
invention to have used the gene disruption technique of Doudna to inhibit expression of
FosL2 in the cells of Wang. One would have been motivated to do so in order to limit potential off-target effects and to provide a stably repressed system to investigate the role of FosL2 in cellular processes. This modification would have constituted no more than the simple substitution of one art-recognized technique for gene expression inhibition for another. Thus the invention as a whole was prima facie obvious (MPEP 2141 (lll)(B, D). With regard to claim 4, Doudna taught that liposomes could be used for delivery of the gene disruption composition elements. See e.g. paragraphs 123, 302 and 310. It is noted that the claims as written recite the intended use of decreasing
virulence or toxicity of Bacillus anthracis to a host. MPEP 2111.02 indicates that during
examination, statements in the preamble reciting the purpose or intended use of the
claimed invention must be evaluated to determine whether or not the recited purpose or
intended use results in a structural difference. In this case there is nothing to indicate
that the recited intended uses require any structure that would distinguish them over the
structures rendered obvious by the combined references.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered, but they are not persuasive.
To the extent that Applicant’s arguments might be applicable to the new grounds of rejection under 35 USC 103 set forth above, they are unpersuasive for the reasons set forth in the response to arguments under 35 USC 102 rejections, above.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635